This case was affirmed at a former day of this term. In our opinion we said the bills of exception were not filed in time to be considered. By supplemental transcript accompanying the motion for rehearing, it is made to appear that the bills of exception were in fact filed within time, and same will now be considered.
Bill No. 1 complains of the charge of the court in that same did not clearly present appellant's right of self-defense, and that the jury could not clearly understand the purport of the charge. This is manifestly not sufficiently definite to enable the court to perceive wherein the charge complained of was defective. The complaint in said exception goes further and says of the charge that it failed to tell the jury that they should view the evidence and the circumstances surrounding the assault from the viewpoint of the defendant at the time of the alleged assault. In said bill it is stated that "At the time of said trial the defendant duly excepted to said portion of said charge upon the ground," etc. In approving this bill of exceptions the learned trial judge says of that part of said bill last above quoted, that he does not remember that such ground was presented. Turning to the exceptions taken to the charge, appearing on page nine of the transcript, we find no such exception there appears. The bill as qualified presents no error.
Bills of exception Nos. 2, 3, 4, 5 and 6 are each qualified, and as qualified none of same present any error. There was no exception taken by appellant to any of the qualifications mentioned.
Attention of the learned trial judge in this case is called to the fact that each of said bills contains an evidently prepared *Page 571 
approval for the court to sign in which are recitals which, if so approved, would verify matters of objection appearing so as to make the correctness of the court's action in the matter complained of very questionable. Without striking out this prepared approval, the trial judge proceeds to write below same his own approval coupled with a recital of facts contrary to those just recited. This has caused us some difficulty, and tends to make for confusion, and should not be indulged.
After duly considering appellant's bills of exception, we are of opinion that the original disposition of the case was correct, and the motion for rehearing will be overruled.
Overruled.